t c memo united_states tax_court james zigmont petitioner v commissioner of internal revenue respondent docket no 8388-07l filed date in date r issued a final notice_of_intent_to_levy and filed a notice_of_federal_tax_lien in respect of p’s outstanding liabilities for taxable years no later than in date r’s appeals_office issued notices of determination sustaining the proposed levy and the filing of the tax_lien p timely filed a petition seeking judicial review pursuant to sec_6330 i r c in date r issued a backup withholding notification subjecting p on a prospective basis to backup withholding pursuant to sec_3406 i r c p filed a motion to restrain assessment and collection directed solely at the backup withholding notification held r’s action subjecting p to backup withholding is not a collection action within the meaning of sec_6320 and sec_6330 sec_2 held further p’s motion to restrain will be denied james zigmont pro_se terry serena and audra dineen for respondent memorandum opinion armen special_trial_judge this case is before the court on petitioner’s motion to restrain assessment and collection as supplemented as explained in greater detail below we shall deny petitioner’s motion i background the facts necessary to a resolution of the motion before us may be summarized as follows petitioner resided in the state of west virginia at the time that the petition was filed a notices of deficiency by a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure together with an accuracy-related_penalty under sec_6662 and b for negligence or intentional disregard of rules or regulations see sec_6212 by a except as otherwise indicated all section subchapter and chapter references are to the internal_revenue_code_of_1986 as amended the record does not include a copy of petitioner’s tax_return for however the record does demonstrate that petitioner reported zero liability on that return second notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure together with additions to tax under sec_6651 for failure_to_file and sec_6654 for failure to pay estimated_tax the deficiency in tax for is based principally on respondent’s determination that petitioner received but failed to report net_short-term_capital_gain of dollar_figure the deficiency is also based on respondent’s determination that petitioner received but failed to report other items of income specifically including interest_income of dollar_figure received from ferris baker watts inc the deficiency in tax for is based principally on respondent’s determination that petitioner received but failed to report net_short-term_capital_gain of dollar_figure specifically including net_short-term_capital_gain of dollar_figure received from ferris baker watts inc the deficiency is also based on respondent’s determination that petitioner received but failed both notices of deficiency were sent to petitioner by certified mail addressed to him at the same address that petitioner has used throughout the instant proceeding according to its web site ferris baker watts inc is a full-service investment banking firm headquartered in washington d c it is a member of the new york stock exchange and the securities investor protection corp http www fbw com to report other items of income specifically including interest_income of dollar_figure received from ferris baker watts inc petitioner did not file a petition for redetermination with this court in respect of either the date notice_of_deficiency or the date notice_of_deficiency see sec_6213 accordingly on date respondent assessed the determined deficiency and penalty for together with statutory interest see sec_6601 and sent petitioner a statutory notice of balance due ie notice_and_demand for payment see sec_6303 on date respondent assessed the determined deficiency and additions to tax for together with statutory interest and sent petitioner a statutory notice of balance due b petitioner’s other liabilities on various dates respondent assessed against petitioner dollar_figure civil penalties under sec_6702 for filing frivolous income_tax returns for and as well as for and in each instance respondent sent petitioner a statutory notice of balance due on the date of assessment the civil penalty under sec_6702 is not subject_to the deficiency procedures of subch b of ch secs sec_6703 accordingly no notice_of_deficiency was sent to petitioner in respect of any of these penalties c respondent’s collection efforts on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing final notice see sec_6330 the final notice was issued in respect of petitioner’s outstanding liabilities for and on date respondent filed a notice_of_federal_tax_lien tax_lien with the clerk of the county commission of harrison county in clarksburg west virginia see sec_6323 f 118_tc_572 shortly thereafter respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice see sec_6320 both the tax_lien and the lien notice were issued in respect of petitioner’s outstanding liabilities for and as well as petitioner’s outstanding liabilities for and petitioner timely filed with respondent form request for a collection_due_process_hearing in respect of the final notice petitioner also timely filed a second form in respect of the lien notice on date respondent’s office of appeals sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in respect of petitioner’s liabilities for and see sec_6330 see also sec_6320 also on date respondent’s office of appeals sent petitioner a notice_of_determination in respect of petitioner’s liabilities for and in each instance the office of appeals sustained the proposed levy and the filing of the tax_lien d petitioner’s pleadings and motion petitioner timely filed an imperfect petition with the court see sec_6330 sec_7502 regarding a notice_of_determination i received from the internal_revenue_service for the tax_year s and petitioner attached to his imperfect petition a single exhibit namely a copy of the notice_of_determination for and in response to the court’s order requiring the filing of a proper amended petition petitioner filed an amended petition paragraph of the amended petition recites as follows petitioner s disagree s with the determination contained in the notice issued by the internal_revenue_service for the year s or period s unknown as set forth in such notice backup withholding notification dated petitioner’s pleadings had not previously included any allegation regarding backup withholding or a backup withholding notification petitioner attached only one document as an exhibit to his amended petition namely a partial copy of a backup withholding notification notice cp-543 dated date the backup withholding notification which was issued by respondent’s philadelphia pennsylvania service_center and sent to ferris baker watts inc began as follows the taxpayers named below or on the attached list are now subject_to backup withholding under sec_3406 of the internal_revenue_code because of a notified_payee_underreporting this is your notice to begin backup withholding at a rate of on the dividend and or interest payments you make to these taxpayers begin withholding no later than days from the date of this letter and continue until irs notifies you in writing to stop petitioner was one of the taxpayers named below or on the attached list that had become subject_to backup withholding see sec_3406 discussed infra contemporaneously with the amended petition petitioner filed his motion to restrain assessment and collection petitioner’s motion is directed solely at the date backup withholding notification in his motion petitioner states inter alia that respondent’s backup withholding notification informed petitioner that because he did not file an income_tax return reporting all income for tax_year he was now subject_to backup withholding the record is silent regarding the status of petitioner’s account for as previously discussed the tax_lien and the final notice were issued only in respect of petitioner’s income_tax liabilities for and and petitioner’s sec_6702 liabilities for those years and and further the date backup withholding notification was prospective in its application at the hearing on petitioner’s motion respondent’s counsel suggested that a backup withholding indicator may have been inserted into petitioner’s account transcript for and possibly subsequent years as well merely to alert respondent’s agents that petitioner had been made subject_to backup withholding at some point but not necessarily in or for that taxable_year although the record includes a copy of the backup withholding notification notice cp-543 that was sent to ferris baker watts inc the record does not include a copy of the notification that was sent to petitioner as the affected taxpayer according to respondent’s counsel respondent would have sent petitioner either backup withholding notification notice cp-539 or backup withholding notification notice cp- judging from petitioner’s motion it would appear that respondent sent petitioner the latter version of the notification the latter version as applicable to petitioner would have provided in part as follows our records show that you did not timely file the income_tax return reporting all your income from interest dividends or patronage_dividends you received for tax_year you are now subject_to backup withholding we are instructing all payers of dividends and interest that we have on record for you to begin withholding of those payments backup withholding will usually remain in effect until the end of the year in order for backup withholding to stop by date you must pay all the amounts you owe and report all the income related to backup withholding by date if continued as previously stated petitioner’s motion to restrain is focused solely on the date backup withholding notification he complains that respondent has not informed petitioner of any possible procedure to challenge or otherwise dispute the unlawful backup withholding notification which was erroneously and arbitrarily issued against petitioner’s wages sic petitioner complains further that he attempted to submit a form request for a collection_due_process_hearing in respect of the backup withholding notification but it was returned by respondent on the ground that hearings under sec_6320 or sec_6330 are only offered in response of a notice_of_federal_tax_lien filing or a final notice_of_intent_to_levy finally petitioner complains that in issuing the backup withholding notification respondent is attempting to conduct a continued you do not meet the october date backup withholding will continue for the following year notes at the end of each calendar_year your payer s will give you a form_1099 showing the amount of backup withholding you may claim that amount as regular income_tax_withholding on your federal_income_tax return respondent’s backup withholding notification was not issued against petitioner’s wages rather as discussed infra it was issued in respect of reportable payments such as interest_income for which ferris baker watts inc was required as the payor to file an information_return and issue a form 1099-int interest_income to petitioner as the payee-recipient- taxpayer collection action on petitioner without issuing a notice_of_deficiency or even giving petitioner a hearing to challenge the collection action therefore in petitioner’s view injunctive relief pursuant to irc title_26 sec_6213 and pursuant to the prohibition on collection provided by irc title_26 sec_6330 is warranted and the court should order respondent to withdraw the date backup withholding notification in contrast respondent contends that the date backup withholding notification does not constitute a collection action within the purview of sec_6320 and sec_6330 and that such notification need not therefore have been preceded by a final notice_of_intent_to_levy offering the right to an administrative hearing and judicial review ii discussion the parties agree that petitioner was made subject_to income_tax_withholding through respondent’s action in serving ferris baker watts inc with the date backup withholding notification the parties also agree that respondent’s action was not preceded by or for what matter followed by the issuance of a final notice_of_intent_to_levy in respect of the backup withholding notification essentially then petitioner’s motion to restrain requires that we decide whether respondent’s action constitutes a prohibited collection action that should be or can be enjoined by this court a backup withholding as discussed in detail in davis v commissioner tcmemo_2008_238 legislation requiring the withholding of income taxes at the source on wages was enacted in and this pay-as-you- go system for employees has been in place ever since obviously wage withholding does not apply to investment_income rather with respect to payments made after date a backup withholding system applies to so-called reportable payments sec_3406 as added by the interest and dividend tax compliance act of sec_104 and sec_110 publaw_98_67 97_stat_371 see h conf rept 1983_2_cb_362 a reportable_payment includes any reportable_interest_or_dividend_payment sec_3406 or any other_reportable_payment specifically including any payment of a kind and to a payee required to be shown on an information_return required under sec_6045 relating to returns of brokers sec_3406 c essentially then and as relevant herein a reportable_payment is one for which the payor is required to issue a form 1099-int interest_income see sec_6049 form div dividends and distributions see sec_6042 or form 1099-b proceeds from broker and barter_exchange transactions see sec_6045 the requirement to deduct and withhold in respect of a reportable_payment is triggered by one of the circumstances set forth in sec_3406 for example where there has been a notified_payee_underreporting sec_3406 once the requirement is triggered the payor of the reportable_payment is required to withhold income_tax at the fourth lowest rate_of_tax applicable under sec_1 dollar_figure sec_3406 sec_3406 authorizes such regulations as may be necessary or appropriate to carry out the purposes of this section promulgated regulations are outlined at sec_31_3406-0 employment_tax regs and appear as sec_31_3406_a_-1 through j -1 employment_tax regs the nitty-gritty regarding the operation of the commissioner’s backup withholding program is set forth pincite administration internal_revenue_manual irm cch pt at big_number because backup withholding is a species of income_tax_withholding amounts withheld by the payor of a reportable_payment are creditable to the payee-recipient of the reportable a notified_payee_underreporting is defined in sec_3406 if inter alia the commissioner determines with respect to any payee that there has been payee underreporting as defined in sec_3406 then the commissioner may notify payors of reportable payments with respect to such payee of the requirement to deduct and withhold under subsection a c sec_3406 sec_1 sets forth the tax_rates applicable to unmarried individuals other than surviving spouses and heads of households for the year of respondent’s backup withholding notification the fourth lowest rate wa sec_28 percent id payment ie to the taxpayer for the year in which the amount is withheld see davis v commissioner supra b jurisdiction to enjoin--deficiency action in the instant case petitioner seeks injunctive relief pursuant to irc title_26 sec_6213 in the context of an action for redetermination of deficiency ie in an action commenced pursuant to sec_6213 this court’s authority to restrain assessment or collection is found in the penultimate sentence of sec_6213 the tax_court shall have no jurisdiction to enjoin any_action or proceeding or order any refund under this subsection unless a timely petition for a redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition petitioner never commenced an action for redetermination in respect of either the date notice_of_deficiency or the date notice_of_deficiency regardless the instant case is not and does not even purport to be an action for redetermination moreover backup withholding which is the subject of petitioner’s motion does not constitute a deficiency see sec_6211 we note that this court is a court of limited jurisdiction see sec_7442 accordingly we may exercise jurisdiction only to the extent expressly authorized by statute 66_tc_61 in view of the foregoing we lack jurisdiction to enjoin assessment or collection pursuant to irc title_26 sec_6213 see davis v commissioner supra c jurisdiction to enjoin--collection action petitioner also seeks injunctive relief in the instant case pursuant to the prohibition on collection provided by irc title_26 sec_6330 in the context of a lien or levy action collection action this court’s authority to restrain assessment or collection is found not in sec_6330 but rather in sec_6330 the last sentence of which provides as follows the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates thus sec_6330 makes plain that our authority to enjoin in a lien or levy action is only applicable in respect of the unpaid tax or proposed levy to which the determination being appealed relates see davis v commissioner tcmemo_2008_ in the instant case the determination being appealed is respondent’s determination made in the date notices of determination those determinations sustained the proposed levy and the filing of the tax_lien which levy and lien relate only to petitioner’s outstanding income_tax liabilities for and and petitioner’s outstanding sec_6702 liabilities for those years and and neither determination addressed the propriety of backup withholding in addition backup withholding is prospective in nature the date backup withholding notification could not therefore affect any of the taxable years in respect of which the date notices of determination were issued but even more fundamentally respondent’s date backup withholding notification does not constitutes a notice_of_determination within the meaning of sec_6320 and sec_6330 see davis v commissioner supra ballard v commissioner tcmemo_2007_159 affd fed appx 9th cir date ignoring the foregoing petitioner essentially argues that respondent’s date backup withholding notification constitutes a species of collection action that is governed by sec_6320 and sec_6330 we disagree as we said in ballard v commissioner supra there is nothing in the legislative_history of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 that would indicate that congress intended to include withholding of income_tax as the type of collection action for which a hearing must be offered to the taxpayer see also davis v commissioner supra rejecting the notion that all collection activity is governed by sec_6330 thus the commissioner’s issuance of a backup withholding notification need not be preceded by the issuance of a final notice offering the taxpayer the right to an administrative hearing followed by judicial review id stated otherwise a backup withholding notification is not a levy finally in davis v commissioner supra we held that there is no fundamental principle of law that the remedy to a lock- in letter is necessarily found in sec_6330 here we hold similarly that there is no fundamental principle of law that the remedy to a backup withholding notification is necessarily found in sec_6330 like the taxpayer in davis who becomes subject_to the commissioner’s withholding compliance program the taxpayer who becomes subject_to the commissioner’s backup withholding program may bring him- or herself into compliance by filing a return claiming the amount withheld as a credit against his or her tax_liability and requesting a refund that approach failing the taxpayer may always file with the commissioner a claim_for_refund and then institute a refund_suit pursuant to sec_7422 with either the appropriate u s district_court or the u s court of federal claims see 55_tc_138 n administrative recourse may also be available e g administration irm cch pt at big_number date in sum we lack jurisdiction to enjoin assessment or collection pursuant to the prohibition on collection provided by irc title_26 sec_6330 see davis v commissioner supra iii conclusion to give effect to the foregoing an order denying petitioner’s motion to restrain assessment and collection as supplemented will be issued
